DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 23-28, 31-38, 41, 42 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 24, 31-34, 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotter et al. [US 8820638] in view of Del Vecchio et al. [US 20150193868].
As to claim 23. Cotter discloses A system for displaying account information, comprising: 
a display device, credit/debit card (300) [col. 7, lines 61-67], comprising: a processor, microprocessor (404); a display, display (301); a transceiver, RF transceiver (501); and a memory, memory (503), [col. 8, lines 52-60], having stored thereon instructions, [col. 5, lines 36-61], that, when executed by the processor, cause the processor to: 
pair with a first device, cellular phone (712), configured to access account information of an account associated with a user, [col. 12, lines 14-31] wherein the phone and the card create a connection using Bluetooth to transfer account information; 
receive, [fig. 9, step 905] the process as described in fig. 9, specifically step 905, using the transceiver, first account information, [col. 12, lines 20-29] updated account information received at the card from the server through the mobile device using the wireless transmitter, from the first device based on transaction history associated with the account in response to an update in the account information received from a server, as illustrated in [figs. 7, 9] and described in [col. 12, lines 20-29] the server 701 updates account information and sends the updated account information to the card 300 through a mobile device 712; 
cause the display to display at least portion of the received first account information, [fig. 9, step 907].
Cotter fails to disclose the system, based on a predetermined criterion, cause the display to display a message associated with a spending goal for a particular merchant when a proximity of the first device or the display device to the particular merchant is within a threshold, wherein the predetermined criterion includes the proximity of the first device or the display device to the particular merchant.
Del Vecchio teaches a system and method for providing balance and event notifications for a financial account of a user, [0072, fig. 3D], on a user device, [fig. 4, 0074]; wherein the notification is based on the proximity of the user device to a merchant location, [0134], and a corresponding account of the user, [0129]; wherein the displayed information includes a remaining available credit based on the current location of the device being in a shopping center, [0138]; wherein the device displays information about a loyalty program for a merchant based on location, [0130]; wherein the information about the loyalty program includes spending goal based on the loyalty program, [0218, 0220], in the form of money to spend at the merchant to avoid expiring loyalty points.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cotter with that of Del Vecchio so that the user can be reminded of an expiring point to save the user of money that can be lost.

As to claim 24. Cotter discloses The system of claim 23, wherein the received first account information comprises at least one of a credit card balance, a debit card balance, an amount of credit remaining, an interest rate, a savings account balance, a checking account balance, rewards information, or a spending velocity, [col. 12, lines 32-45] credit/debit balance.

As to claim 31. Cotter fails to disclose The system of claim 23, wherein the message comprises a reminder not to make a payment in a store associated with the particular merchant.
Del Vecchio teaches a system and method for providing balance and event notifications for a financial account of a user, [0072, fig. 3D], on a user device, [fig. 4, 0074]; wherein the notification is based on the proximity of the user device to a merchant location, [0134], and a corresponding account of the user, [0129]; wherein the information includes a red “X” mark based on the balance of a loyalty program when the balance falls below a threshold balance, [0171].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cotter with that of Del Vecchio so that the user can be reminded of a balance of the user’s loyalty balance at the merchant before the user user spends money assuming more loyalty balance.

As to claim 32 Cotter discloses the system of claim 23 wherein the received first account information is formatted based on a setting for displaying information by the display device, [fig. 3] the account information is formatted to be displayed according to the specific displays’ purpose including displaying the account number only on display 303, [col. 7, lines 61-67].

As to claims 33, 42 are rejected using the same prior art and reasoning as to that of claim 23.

As to claims 34, 41 are rejected using the same prior art and reasoning as to that of claims 24, 31, respectively.

Claims 25-28, 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotter in view of Del Vecchio as applied to claim 23 above, further in view of Waldron et al. [US 20110295731].
As to claim 25. the combination of Cotter and Del Vecchio fails to disclose The system of claim 23, wherein the message further indicates a progress toward a spending goal or a spending limit.
Waldron teaches an account activity monitoring system wherein the system alerts the user of an indication of trend of financial activity towards an account limit, [0064] and a recommendation for funding the transaction based on the amount and future balance, [0065]. 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Cotter and Del Vecchio with that of Waldron so that the user can adjust future spending based on the message.

As to claim 26. the combination of Cotter and Del Vecchio fails to disclose The system of claim 25, wherein the message comprises information relating to the progress toward a spending goal or a spending limit based on a spending velocity.
Waldron teaches an account activity monitoring system wherein the system alerts the user of an indication of trend of financial activity towards an account limit, [0064]. 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Cotter and Del Vecchio with that of Waldron so that the user can adjust future spending based on the message.

As to claim 27. the combination of Cotter and Del Vecchio fails to disclose The system of claim 25, wherein the message comprises an estimated time for reaching the spending goal or a spending limit.
Waldron teaches an account activity monitoring system wherein the system alerts the user of an indication of trend of financial activity towards an account limit, [0064]; wherein the alert includes the date for the future transaction and limit, [0064, 0065].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Cotter and Del Vecchio with that of Waldron so that the user can adjust future spending based on the message.

As to claim 28. the combination of Cotter and Del Vecchio fails to disclose The system of claim 25, wherein the message comprises an amount exceeding past the spending goal or a spending limit.
Waldron teaches an account activity monitoring system wherein the system alerts the user of an indication of trend of financial activity towards an account limit, [0064]; wherein the alert includes the fees exceeding the future fund limit, [0065].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Cotter and Del Vecchio with that of Waldron so that the user can adjust future spending based on the message.

As to claims 35-38 are rejected using the same prior art and reasoning as to that of claims 25-28, respectively.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Argument 1: Del Vecchio is silent as to any feature involving cause a display to display, based on a predetermined criterion, a message associated with a spending goal.
Response 1: The rejection of claim 23 above, for the newly amended limitations, includes a detailed rejection of the limitations based on the teachings of Del Vecchio.

Argument 2: Cotter fails to anticipate any of the amended claim limitations.
Response 2: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office Action is relying on Del Vecchio to teach the amended limitations in claim 23 as argued.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688